                   Case 2:18-cr-00358-TFM-JTA Document 245 Filed 11/02/20 Page 1 of 9

AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet l



                                         UNITED STATES DISTRICT COURT
                                                          Middle District of Alabama

              UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
                                  v.
                                                                                   Case Number: 2:18cr358-TFM-01
                       RICHARD A. STEHL
                                                                                   USM Number: 17613-002

                                                                                    Michael W. Whisonant, Jr., Richard S. Jaffee and
                                                                                   Defendant's Attorney
THE DEFENDANT:                                                                                             Andrew M. Skier

❑ pleaded guilty to count(s)

❑ pleaded nolo contendere to count(s)
  which was accepted by the court.
g was found guilty on count(s)            lsss-40sss, 42sss-95sss, 97sss-103sss on December 19, 2019
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                            Offense Ended                                          Count
21:841(a)(1)                      Controlled Substance - Distribute                                            8/9/2018                                    lsss-20sss

21:841(a)(1)                      Controlled Substance - Distribute                                            8/9/2018                                   21sss-40sss

21:841(a)(1)                      Controlled Substance - Distribute                                            8/9/2018                                   42sss-95sss

       The defendant is sentenced as provided in pages 2 through               9          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
ID The defendant has been found not guilty on count(s)

   Count(s)       1-2,1s-26s and lss-113ss and* ID is            WI are dismissed on the motion ofthe United States. *4Isss and 96sss

         It is ordered that the defendant must notify the United States attorney for this district within 30 days ofany change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by thisjudgment are fully paid. Ifordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                            10/16/2020
                                                                        Date of Imposition of Judgment
                                                                                                          Terry F. Moorer,   qpciy
                                                                                                                             Yaws pErla.P.
                                                                                                                                cn.lerry kkernr.Uneed States 0.6.1.
                                                                                                          United States      Moe a-but.n 01.17.al Yam
                                                                                                                             c++.11,Darla Cart
                                                                                                                             em+4-efi_mooreMakel texouse, pev.c-US
                                                                                                          District Judge     Dm MO 1.111.,51.0507



                                                                        Signature of Judge




                                                                           TERRY F. MOORER, UNITED STATES DISTRICT JUDGE
                                                                        Name and Title ofJudge


                                                                                                             11/2/2020
                                                                        Date
                  Case 2:18-cr-00358-TFM-JTA Document 245 Filed 11/02/20 Page 2 of 9

AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet IA
                                                                          Judgment—Page   2     of
DEFENDANT: RICHARD A. STEHL
CASE NUMBER: 2:18cr358-TFM-01

                                           ADDITIONAL COUNTS OF CONVICTION

Title & Section                  Nature of Offense                    Offense Ended           Count
18:1347                           Health Care Fraud                    8/9/2018               97sss-98sss
18:1956(a)(1)(B)(i) and           Money Laundering - (Concealment)     8/9/2018               99sss-102sss
18:2                              and Aiding and Abetting
18:1956(a)(1)(A)(i)               Money Laundering -(Promotion)        8/9/2018               103sss
                    Case 2:18-cr-00358-TFM-JTA Document 245 Filed 11/02/20 Page 3 of 9

AO 245B (Rev.09/19) Judgment in Criminal Case
                    Sheet 2 — Imprisonment

                                                                                                    Judgment — Page       3   of   9
DEFENDANT: RICHARD A. STEHL
CASE NUMBER: 2:18cr358-TFM-01

                                                          IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 180 Months. This sentence consists of 60 months on Counts lsss-18sss, 22sss-23sss, 25sss, 31sss, 33sss, 42sss-43sss,
 49sss, 64sss, 68sss, 83sss-85sss, 88sss, 92sss, and 94sss; 120 months as to Counts 19sss-21sss, 24sss, 26sss-30sss,
 35sss, 44sss-48sss, 50sss-61sss, 86sss, 93sss, 95sss, 97sss, and 98sss; and 180 months as to Counts 32sss, 34sss,
 36sss-40sss, 62sss-63sss, 65sss-67sss, 69sss-82sss, 87sss, 89sss-91sss, 99sss-103sss. All such counts to run concurrently.
      ❑ The court makes the following recommendations to the Bureau of Prisons:




          The defendant is remanded to the custody of the United States Marshal.

      ❑   The defendant shall surrender to the United States Marshal for this district:

          ❑ at                                  ❑ a.m.       ❑ p.m.        on

          ❑ as notified by the United States Marshal.

      ❑   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          ❑ before 2 p.m. on

          ❑ as notified by the United States Marshal.

          ❑ as notified by the Probation or Pretrial Services Office.



                                                                 RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                          to

at                                                , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL


                                                                        By
                                                                                               DEPUTY UNITED STATES MARSHAL
                     Case 2:18-cr-00358-TFM-JTA Document 245 Filed 11/02/20 Page 4 of 9

AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3 — Supervised Release
                                                                                                       Judgment—Page    4      of       9
DEFENDANT: RICHARD A. STEHL
CASE NUMBER: 2:18cr358-TFM-01
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 3 Years. This term consists of 3 years on all counts lsss-40sss, 42sss-95sss and 97sss-103sss, all terms to run
 concurrently.




                                                    MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               CI The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse.(check ifapplicable)
4.     117 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check(1.applicable)
5.     g   You must cooperate in the collection ofDNA as directed by the probation officer.(check ifapplicable)
6.     ID You must comply with the requirements of the Sex Offender Registration and Notification Act(34 U.S.C. § 20901, et seg.) as
           directed by the probation officer, the Bureau ofPrisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense.(check ifapplicable)
7.     ID You must participate in an approved program for domestic violence.(check( applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                   Case 2:18-cr-00358-TFM-JTA Document 245 Filed 11/02/20 Page 5 of 9

AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A — Supervised Release
                                                                                               Judgment—Page         5        of        9
DEFENDANT: RICHARD A. STEHL
CASE NUMBER: 2:18cr358-TFM-01

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements(such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pennit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week)at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                       Case 2:18-cr-00358-TFM-JTA Document 245 Filed 11/02/20 Page 6 of 9
AO 245B (Rev. 09(19)   Judgment in a Criminal Case
                       Sheet 3D — Supervised Release
                                                                                             Judgment—Page   6     of      9
DEFENDANT: RICHARD A. STEHL
CASE NUMBER: 2:18cr358-TFM-01

                                         SPECIAL CONDITIONS OF SUPERVISION
 1. The defendant shall provide the probation officer any requested financial information.
 2. The defendant shall not obtain new credit without approval of the Court, unless in compliance with the payment
 schedule.

 3. The defendant shall submit to a search of his person, residence, office or vehicle pursuant to the search policy of this
 Court.
                      Case 2:18-cr-00358-TFM-JTA Document 245 Filed 11/02/20 Page 7 of 9
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetaiy Penalties
                                                                                                    Judgment — Page     7      of         9
DEFENDANT: RICHARD A. STEHL
CASE NUMBER: 2:18cr358-TFM-01
                                              CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                    Assessment               Restitution              Fine                 AVAA Assessment*             JVTA Assessment**
 TOTALS           $ 10,100.00



      The determination of restitution is deferred until     1/4/2021   . An Amended Judgment in a Criminal Case(AO 245C) will be
      entered after such determination.

 ul The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      Ifthe defendant makes a partial payment,each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column 1Delow. However, pursuant to 18 U.S.C. § 36640), all nonfederal victims must be paid
      before the United States is paid.

 Name of Pavee                                               Total Loss***               Restitution Ordered          Priority or Percentaze




 TOTALS                                                       0.00                                 0.00


0      Restitution amount ordered pursuant to plea agreement $

 CI    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 Ei    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       ❑ the interest requirement is waived for the          0 fine     0 restitution.

      0 the interest requirement for the         0 fine        El restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
                     Case 2:18-cr-00358-TFM-JTA Document 245 Filed 11/02/20 Page 8 of 9
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 6 — Schedule of Payments
                                                                                                          Judgment — Page     8      of      9
DEFENDANT: RICHARD A. STEHL
CASE NUMBER: 2:18cr358-TFM-01


                                                      SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A         Lump sum payment of$          1000.00             due immediately, balance due

            El    not later than                                 , or
            g     in accordance with ❑ C,         ❑ D,      ❑     E,or      g F below; or

 B    1:3 Payment to begin immediately (may be combined with             0C,         ❑ D,or       0 F below); or

 C    ED Payment in equal                      (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                      (e.g., months or years), to commence                      (e.g., 30 or 60 days) after the date of this judgment; or

 D    0 Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                      (e.g., months or years), to commence                      (e.g., 30 or 60 days) after release from imprisonment to a
        term of supervision; or

 E    E] Payment during the term of supervised release will commence within                 (e.g., 30 or 60 days) after release from
         imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F          Special instructions regarding the payment of criminal monetary penalties:
             All criminal monetary payments shall be paid to the Clerk, United States District Court, One Church Street,
             Montgomery, AL 36104.




 Unless the court has expressly ordered otherwise,ifthisjudgment imposes imprisonment,payment ofcriminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 ❑     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                 Joint and Several               Corresponding Payee,
      (including defendant number)                      Total Amount                        Amount                         if appropriate




0 The defendant shall pay the cost of prosecution.

0 The defendant shall pay the following court cost(s):

0 The defendant shall forfeit the defendant's interest in the following property to the United States:
  ****SEE PAGE 9***


Payments shall be applied in the following order:(1)assessment,(2) restitution principal,(3)restitution interest,(4) AVAA assessment,
(5)fine principal,(6)fine interest,(7)community restitution,(8)JVTA assessment,(9) penalties, and (10)costs, including cost of
prosecution and court costs.
                  Case 2:18-cr-00358-TFM-JTA Document 245 Filed 11/02/20 Page 9 of 9
AO 245B (Rev.09/19) Judgment in a Criminal Case
                    Sheet 6B — Schedule of Payments
                                                                                        Judgment—Page   9     of     9
DEFENDANT: RICHARD A. STEHL
CASE NUMBER: 2:18cr358-TFM-01

                                         ADDITIONAL FORFEITED PROPERTY
  CURRENCY$377,434.18 representing remaining funds as a result of the liquidation of Charles Schwab account
  number xxxx-1414;

   REAL PROPERTY201 Winton M. Blount Loop, Montgomery, Alabama, more particularly described as follows:Lot 1, in
   Block B, according to the Map of Mitylene Office Park Plat No. 1, as said Map appears of record in the Office
   of the Judge of Probate of Montgomery County, Alabama, in Plat Book 45, at Page 139; and,

   7248 Brisbane Place, Montgomery, Alabama, more particularly described as follows:Lot 12, Block JJ of Wynlakes
   Phase II, Plat No. 10, as the Map thereof appears of record in the Office of the Judge of Probate of Montgomery
   County, Alabama, in Plat Book 46, at Page 72.
